Citation Nr: 1001795	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for right knee 
degenerative joint disease with one-half inch shortening, 
currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in April 2005, a 
statement of the case was issued in January 2006, and a 
substantive appeal was received in March 2006.  The Veteran 
requested a hearing before the Board, however, he was a no-
show for a hearing scheduled in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is employed as a mail carrier by the United 
States Postal Service.  Statements from the United States 
Postal Service, as well as Department of Labor records, 
reflect that the Veteran's service-connected right knee 
disability has restricted his regular work, including 
carrying a mailbag and walking prolonged distances, 
especially up or down hills.  After advising the Veteran of 
the provisions of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement to an extra-
schedular evaluation for right knee degenerative joint 
disease with one-half inch shortening, the RO should consider 
whether the Veteran's case should be forwarded to the 
Director of the Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Furthermore, a December 2009 appellant's brief reflects that 
the Veteran's knee pain continues to gradually worsen.  In 
view of the appellant's brief, and the time that has passed 
since the most recent VA examination in June 2007, the 
Veteran should be afforded another VA examination. 



Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran of the provisions 
of 38 C.F.R. § 3.321(b)(1) and the 
requirements for establishing entitlement 
to an extra-schedular evaluation for 
right knee degenerative joint disease 
with one-half inch shortening.  
Specifically, the Veteran should be 
advised that he can submit or identify 
evidence in conjunction for his claim for 
increased rating for right knee 
degenerative joint disease with one-half 
inch shortening, which tends to show 
marked interference with employment 
and/or frequent hospitalization due to 
this disability.  He should further be 
advised that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of the right knee 
degenerative joint disease with one-half 
inch shortening.

2.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity of his right knee disability.  
The claims file must be made available to 
the examiner for review.  All examination 
findings should be clearly reported to 
allow for application of VA rating 
criteria for a right knee disability.  

3.  Then, readjudicate the claim, to 
include consideration of an 
extraschedular rating.  If the benefit 
remains denied, issue a statement of the 
case and allow the Veteran and his 
representative an appropriate period of 
time for response before returning the 
case to the Board.


The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


